HUGHES, J.
Epitomized Opinion
This was an action to enforce a lien for labor and material. Thg evidence disclosed that the Marys-ville Foundry and Machine Company went upon the premises of the defendant and repaired certain machinery. This company did not retain possession oi the machinery. As the defendant did not pay for the repairs on the same, the present action was brought, and denying the plaintiff’s right to a line the Court of Appeals held:
1. The repairs were made upon the credit of the person who employed the plaintiff, and not upon any-asserted right to a lien upon the property, as possession is essential to the creation of a lien of this character.